DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izadian (US 2016/0047893 to same Applicant but having a Publication Date of 02/18/2016, present Application is a continuation of parent Application 15/848205 having a filing date of 12/20/2017)

Claim 1: Izadian discloses An antenna structure (fig 3) comprising:
a first antenna configured to transmit signals having a first polarization using electromagnetic energy from a first waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),
a second antenna configured to transmit signals having a second polarization using electromagnetic energy from a second waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots), and
a third antenna configured to transmit signals having a third polarization using electromagnetic energy from a third waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots), 
wherein each waveguide is electrically coupled to a source that is configured to provide the electromagnetic energy (fig 5 and para 0005, 0041, 0043, amongst others, describing the beamforming waveguide feed of the antenna structure)

Claim 2: Izadian discloses he first waveguide, the second waveguide, and the third waveguide are part of a beam forming network, wherein the beam forming network is configured to receive electromagnetic energy from the source and divide the electromagnetic energy among the first waveguide, the second waveguide, and the third waveguide (fig 5 and para 0005, 0041, 0043, amongst others, describing the beamforming waveguide feed of the antenna structure)

Claim 3: Izadian discloses a fourth antenna configured to receive signals in one or more polarizations (para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations) 

Claim 4: Izadian discloses a fifth antenna,
wherein the fourth antenna is configured to receive signals in the first polarization, and wherein the fifth antenna is configured to receive signals in the second polarization (para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)

Claim 5: Izadian discloses the first polarization is a vertical linear polarization and the second polarization is a horizontal linear polarization (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),

Claim 6: Izadian discloses a sixth antenna configured to receive signals in the third polarization, wherein the third polarization is a slanted polarization (para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)

Claim 10: Izadian discloses A method of signaling comprising:
causing, by a computing device, a radar unit to transmit a first plurality of radar signals having a first polarization in an environment (para 0006), wherein the radar unit includes: 
(i) a first antenna configured to transmit radar signals having the first polarization using electromagnetic energy from a first waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),
(ii) a second antenna configured to transmit radar signals having a second polarization using electromagnetic energy from a second waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),  and 
(iii) a third antenna configured to transmit radar signals having a third polarization using electromagnetic energy from a third waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots), 
wherein each waveguide is electrically coupled to a source that is configured to provide the electromagnetic energy (fig 5 and para 0005, 0041, 0043, amongst others, describing the beamforming waveguide feed of the antenna structure); and
receiving, at the computing device, a first plurality of radar reflections corresponding to the first plurality of radar signals having the first polarization (para 0021 outputting received signals to computing electronics, para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)

Claim 11: Izadian discloses receiving the first plurality of radar reflections corresponding to the first plurality of radar signals having the first polarization comprises: receiving the first plurality of radar reflections from the radar unit, wherein the radar unit includes a fourth antenna configured to receive radar reflections having the first polarization (para 0021 outputting received signals to computing electronics, para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)

Claim 12: Izadian discloses causing the radar unit to transmit a second plurality of radar signals having the second polarization (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots); and receiving a second plurality of radar reflections corresponding to the second plurality of radar signals (para 0021 outputting received signals to computing electronics, para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)

Claim 13: Izadian discloses receiving the second plurality of radar reflections corresponding to the second plurality of radar signals comprises: receiving the second plurality of radar reflections from the radar unit, wherein the radar unit includes a given antenna configured to receive radar reflections having the second polarization (para 0021 outputting received signals to computing electronics, para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izadian (US 2016/0047893 to same Applicant but having a Publication Date of 02/18/2016, present Application is a continuation of parent Application 15/848205 having a filing date of 12/20/2017) as applied to claim 1 above, and further in view of Margomenos (US 2009/0251362).

Claim 7: Izadian does not specifically disclose an amplifier, wherein the amplifier is configured to cause the third antenna to selectively transmit between the third polarization and an at least a fourth polarization.
Margomenos discloses a beamforming automotive radar for transmitting and receiving polarized signals for object detection (para 0008), comprising an amplifier, wherein the amplifier is configured to cause the third antenna to selectively transmit between the third polarization and an at least a fourth polarization (fig 10, para 0038).
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Margomenos, in order to improve object detection for vehicle collision avoidance (Margomenos para 0038) 

Claim 8: Izadian discloses a set of reception antennas, wherein the first antenna, the second antenna, the third antenna (para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)
Izadian does not specifically disclose the set of reception antennas are collocated on a single radar chip.
Margomenos discloses a beamforming automotive radar for transmitting and receiving polarized signals for object detection (para 0008), wherein the set of reception antennas are collocated on a single radar chip (fig 2A-2D, 4, 5, para 0029, 0032, 0033)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Margomenos, in order to improve object detection for vehicle collision avoidance (Margomenos para 0038) 

Claim 9: Izadian discloses at least 4 polarizations (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),
Izadian does not specifically disclose a control unit configured to selectively cause transmission of signals in at least one of four polarizations.
Margomenos discloses a beamforming automotive radar for transmitting and receiving polarized signals for object detection (para 0008), comprising a control unit configured to selectively cause transmission of signals in at least one of the polarizations (fig 10, para 0038). 
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Margomenos, in order to improve object detection for vehicle collision avoidance (Margomenos para 0038) 

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izadian (US 2016/0047893 to same Applicant but having a Publication Date of 02/18/2016, present Application is a continuation of parent Application 15/848205 having a filing date of 12/20/2017) in view of Margomenos (US 2009/0251362).

Claim 16: Izadian discloses radar unit comprising:
a first antenna configured to transmit radar signals having a first polarization using electromagnetic energy from a first waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),
a second antenna configured to transmit radar signals having a second polarization using electromagnetic energy from a second waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots), and
a third antenna configured to transmit radar signals having a third polarization using electromagnetic energy from a third waveguide (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),
Izadian does not specifically disclose wherein each waveguide is electrically coupled to a printed circuit board (PCB) that is configured to provide the electromagnetic energy.
Margomenos discloses a beamforming automotive radar for transmitting and receiving polarized signals for object detection (para 0008), wherein each waveguide is electrically coupled to a printed circuit board (PCB) that is configured to provide the electromagnetic energy (fig 2A-2D, 3, para 0025, 0029)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Margomenos, in order to improve object detection for vehicle collision avoidance (Margomenos para 0038) 

Claim 17: Izadian discloses the first waveguide, the second waveguide, and the third waveguide are part of a beam forming network, wherein the beam forming network is configured to receive electromagnetic energy and divide the electromagnetic energy among the first waveguide, the second waveguide, and the third waveguide (fig 5 and para 0005, 0040, 0041, 0043, amongst others, describing the beamforming waveguide feed of the antenna structure)
Margomenos discloses a beamforming automotive radar for transmitting and receiving polarized signals for object detection (para 0008), wherein each waveguide is electrically coupled to a printed circuit board (PCB) that is configured to provide the electromagnetic energy (fig 2A-2D, 3, para 0025, 0029)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Margomenos, in order to improve object detection for vehicle collision avoidance (Margomenos para 0038) 

Claim 18: Izadian discloses a fourth antenna configured to receive radar reflections in one or more polarizations (para 0040 disclosing the six waveguide radiating structured being configured to receive reflected electromagnetic signals of various polarizations corresponding to the transmitted polarizations)

Claim 19: Izadian does not specifically disclose an amplifier, wherein the amplifier is configured to cause the third antenna to selectively transmit between the third polarization and an at least a fourth polarization.
Margomenos discloses a beamforming automotive radar for transmitting and receiving polarized signals for object detection (para 0008), comprising an amplifier, wherein the amplifier is configured to cause the third antenna to selectively transmit between the third polarization and an at least a fourth polarization (fig 10, para 0038).
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Margomenos, in order to improve object detection for vehicle collision avoidance (Margomenos para 0038) 

Claim 20: Izadian discloses the first polarization is a vertical linear polarization, the second polarization is a horizontal linear polarization, the third polarization is a first slanted polarization at approximately positive forty-five degrees from a horizontal plane, and the at least the fourth polarization is a second slanted polarization at approximately negative forty- five degrees from the horizontal plane (figs 2, 3, showing radiating slots having varying polarization owing to their rotation relative to the longitudinal axis of the waveguide, para 0035 and 0036 describing adjustment of such polarization using tilted “folded” slots),

Allowable Subject Matter
Claims 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose detecting a vehicle in the environment based on the first plurality of radar reflections; and wherein causing the radar unit to transmit the second plurality of radar signals having the second polarization is based on detecting the vehicle in the environment.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648